EXHIBIT ACase 1:19-cr-00460-KMW                Document 88-1 Filed 05/18/21 Page 1 of 13



       Todd Kozel - Personal experience of John Stafford



       I know Todd through my experience at Gulf Keystone Petroleum, where I joined in February 2009
       prior to drilling the Shaikan discovery well. This narrative is a brief summary of my professional
       experience with respect to Todd, his behaviour and management style.



       Yazidi’s

       The ancient Zoroastrian Yazidi religion has it most sacred site in the Shaikan License. This is the
       group that were subsequently ruthlessly exploited by ISIS suffering huge humanitarian damage.
       However, prior to this before most people were aware of their existence Todd authorised
       considerable assistance for the Yazidi people. There is an annual pilgrimage to their shrine which
       attracts many thousands of followers. Todd instructed the Company to provide water stations for
       the pilgrims and clearance of the highways as many were barefoot. After the event he further
       volunteered the Company resources to clear the area of litter. Please note this was not a matter of a
       couple of trash cans this was cleaning up after a small town had vacated the area. This was not a
       contractual or governmental obligation and no publicity was sought it in execution.



       Local Projects and Corporate Social Responsibility (CSR)

       Since the inception of the Kurdistan project Todd was insistent that engagement with the local
       community was paramount. In this respect improvements to local roads were instigated and
       building works commissioned at the local school. Further works on power infrastructure and other
       projects were authorised by Todd prior to the adoption of a formal CSR project in 2013.



       Adnan Samarrai scholarship

       Todd instructed the Company to help local technical staff via a scholarship program. This was named
       after the late Iraqi geologist and ‘father of Shaikan’ Adnan Samarai. This was an annual scheme in
       which talented local geologists and engineers were identified and funded through an MSc. in a top
       UK university. All travel, subsistence and course fee costs were covered by the program. By the time
       of my leaving the company at least six people had benefitted from this scheme. Again, this was not a
       contractual, CSR or governmental obligation it was simply Todd doing the right thing, once more no
       publicity or personal gain was sought from these activities.
     Case 1:19-cr-00460-KMW Document 88-1 Filed 05/18/21 Page 2 of 13




7 May 2021                                                 Scannable Document on 2021-05-06 22_15_11.png
To whom it may concern,
         My name is Ruta. I am the daughter, the wife and, most important, the mother. The mother of the boy
named Rokas. Of the boy whom we refer to as a miracle in our family.
         When I was pregnant with Rokas, we believed that he will be born healthy, just as many other children.
To our surprise, his birthday changed our lives significantly. First, Rokas was not breathing after he was born.
Later, we found out even more various diagnoses. Microtia of the right ear, dermoid near the right eye, the right
jaw was missing, cleft palate and the open lip. On the third day of his life, Rokas has undergone surgical operation
and tracheostoma was inserted in order for him to be able to breath. After a while, he was diagnosed with
Goldenhar syndrome. The syndrome which is absolutely rare in Lithuania, the country that we live in.
         I thank God for knowing Inga (Inga Kozel) who is my friend since the childhood. As soon as she found
out about our troubles, Inga shared all information with her husband Todd Kozel. Thanks to these people Rokas
has a chance. A chance to be treated in the country where doctors have to deal with this syndrome quite often. A
chance to be treated in the country where doctors are able and have experience in performing surgical operations
that our Rokas needs very much. A wonderful team of doctors was gathered together. The team agreed to review
all information about Rokas and decided that they can help. We were granted this chance in full extent only thanks
to Todd because such treatment costs a lot of money and we would not have been able to provide our son with
such a highly needed treatment.
         All surgical operations are important. Rokas has already undergone three of them in the US. But the first
operation was very memorable. At the time when Rokas was treated either in Lithuania or in London, England,
doctors decided that Rokas breathes well enough. Indeed, a sleep study showed that Rokas breathed easily only
during the day. At night he breathed only when he was not asleep. After falling asleep, he would sleep for 20 to
30 seconds, until he felt shortness of breath. Then he would wake up, take a breath and would fall asleep again.
This was usually happening on a continuous basis. Sometimes, while rolling over during sleep, Rokas could find
a proper sleeping posture, but, in most cases, he slept very badly. This affected his physiological development.
Rokas faced a growth challenge. During the first operation, his own rib bone was used to form the right jaw. When,
after this operation, swelling subsided, Rokas had good sleep for the first time after his birth (on the day of the
operation, Rokas was 5 years old). He did not feel shortness of breath during the night. He no longer needed to
wake up in order to inhale. This was like a miracle for us.
         This is how the life brought us together with Todd. He not only gave us a chance to get the best possible
treatment for our son and not only welcomed our family at his home each time we arrived to New York for
treatment purposes. And he not only was always hospitable, friendly and made us laugh because his sense of
humour is simply perfect. First of all, he gave Rokas a chance to live. A chance to live a full life, a chance to have
enough time to enjoy his childhood. To swim in the pool in summer (Rokas loves swimming and can stay for a
very long time underwater. My mom says that his body probably got used to endure long intervals of time without
oxygen). To attend a school. To learn and to be a great student who is almost always rated the best by his teachers.
         We have no doubt that our miracle will achieve a lot in his life. It already seems that he has brought down
the mountains with his courage. There are no words to express our gratitude that we feel every day towards Todd
and Inga.
                                                           Ruta Zalage, the mother of Rokas
                                                           /Signature/

Mobile phone: 01137068227171
460-KMW Document 88-1 Filed 05/18/
ocument 88-1
ocument 88-1
ocument 88-1
Document 88-1 F
   Case 1:19-cr-00460-KMW Document 88-1 Filed 05/18/21 Page 8 of 13


To whom it may concern


Hello, my name is Vytenis. I was born, raised and I am now residing in Lithuania. I am happily
married, we have two beautiful children: son Rokas and daughter Tėja. I and my wife have a family
business together.

After our first child Rokas was born, he was diagnosed with Goldenhar syndrome, the newborn
could not breath by himself. He was intubated from the very beginning and he was fed through a
tube. It was very unexpected and it was a great shock to our family since doctors had not noticed
any possible lesions prior to delivery. Since the population in Lithuania is only about 2.7 million,
it is obvious that this syndrome in the country is very rare.

Rokas had cleft lip operated by the best paediatric doctors in Lithuania. Palate surgeries were
performed twice, but they both were unsuccessful. Then we got help and were referred to London,
England. There, again, palate surgeries were performed. These surgeries helped to restore only the
soft palate. The hard palate remained the way it was. After a year, with the help of London doctors,
tracheostomy tube was removed and he finally could breathe on his own. However, his sleep
results were very bad. Back then Rokas was already 3 years old.

After my and my wife’s childhood friend Inga Kozel found out about Rokas and his complicated
diagnosis, she together with her husband Todd Kozel started thinking of a plan how to help us.
The Kozel family gathered the best team of doctors who consulted between themselves and
decided that there were many surgeries that they could perform and that were vital to Rokas. When
they prepared a funding plan. They made different arrangements so that Rokas could be treated in
the US. Since we needed to fly to the US several times for surgeries, we needed to obtain the US
travel visas. Todd Kozel wrote reference letters and helped to collect various documents so that
Rokas would be taken care of as soon as possible.

We arrived to the US for the first time for the treatment of Rokas. The team of Rokas’ doctors
promptly decided that Rokas needed surgery and that he needed it as soon as possible. At the time
he struggled very much with breathing. His development was impaired. With the help and support
of Inga and Todd Kozel, we returned to the US for surgery, and it was only a month after our first
visit. It was the first time that we met Todd in person. I am very grateful to Todd and Inga for
everything that they have done for our son Rokas. That year was revolutionary. The surgery when
a rib was used for the right lower jaw of Rokas changed a lot. It was the first time that we saw
Rokas sleeping calmly, undisturbed and being able to rest all night and recreate himself. The way
they believed in Rokas, the way we believe in Rokas is very important to us. Even some doctors
did not believe that such a turn in Rokas’ path was possible.

Todd Kozel is a friendly, honest and kind man. He is always helpful, hospitable and willing to help
as much as he can. His dedication to helping Rokas in terms of his health is an obvious proof of
that. And the fact that the rest people do not know about his works is a proof that it is not important
to him to him to boast about what he has done to help other people. I and my wife are blessed that
even though life sent us such difficult challenges, it also gave us friends with whom we are stronger
in this battle.

After this surgery Rokas visited the US several times. We will come here even more times. The
goal is clear – to give Rokas a full-fledged and happy life. We will not give up and we will do our
best to reach this goal.

Very grateful Vytenis Zalaga, Rokas’ father /signature/

Tel. No. 01137068656263
00460-KMW Document 88-1 Filed 05/18/21
cument 88-1
Case 1:19-cr-00460-KMW Document 88-1 Filed 05/18/21 Page 11 of 13
0460-KMW Document 88-1 Filed 05/18/21
0460-KMW Document 88-1 Filed 05/18/21
